Title: From John Adams to John M. Carter, 15 February 1814
From: Adams, John
To: Carter, John M.,Carter, J. B.



Gentlemen
Quincy February 15th 1814

I have received your favour of Feb 1, and a copy of Mr Taylors Arator. Your draught  its price, shall be honoured at sight. and I should like to pay for a copy of the second edition at the same time.
I have been waiting a long time, with some impatience for the communication & publication of Mr Taylors great work upon Aristocracy. I should be glad to pay for that work handsomely but at the same time with the first and second edition of Arator. As there is no political subject which I wish to see so thoroughly discussed; I begin to apprehend that I shall be gathered to the dust of my Ancestors, before this elaborate Investigation, will appear in publick. I am gentlemen your obedient Servant
John Adams.